DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Objections
Claim 23 is objected to because of the following informalities:  The claim recites “the system according to any one of claim 22” and should recite “the system according to claim 22”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-16 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0139535 A1 (Nice et al.) in view of US 2005/0288819 A1 (de Guzman) and US 6,112,809 (Angle).
As concerns claim 13, Nice et al. discloses a system for insertion and removal of an autonomous robotic device in a subsea oil well, the system comprising; a wet Christmas tree (WCT) assembly (figure 3) comprising a removable protective cap 82; and a WCT tool connected to a receptacle comprising within it the autonomous device, wherein, wherein the WCT tool is suitable for being inserted in the place where the protective cap is coupled, wherein at least one of the receptacle and the WCT tool is able to be opened or closed (via lever 51 and trap 50), to release the autonomous device into the subsea oil well or to retain the autonomous device inside the receptacle. Nice et al. lacks to disclose the device comprising a robotic device; nevertheless, de Guzman discloses an autonomous robotic device used to perform functions in a wellbore that includes a control system of associated systems that controls the robot, enabling the robot to share plans and goas, situations and solution process with wells, pipelines, and external control systems. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the autonomous robotic device into the system to obtain the predictable result of providing a device capable of functioning autonomously and capable of remaining in the wellbore permanently or for an extended period of time.  The combination lacks to disclose wherein the autonomous robotic device comprises at least one set of expandable arms at a first end of the autonomous robotic device (although figure 10 of de Guzman illustrates the rollers disposed at the ends of expandable arms). Angle discloses an autonomous robotic device (computer controlled, see the Abstract) for performing a desired operation in a wellbore having at least one set of expandable arms 44 at a first end of the autonomous robotic device (see at least figure 3). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to provide the expandable arms in the configuration to obtain the predictable result of providing mobility for the device to perform a particular operation in the well. 
As concerns claim 15, Angle discloses the system according to claim 13, wherein the autonomous robotic device comprises a central body figure 3). 
 As concerns claim 16, Angle discloses the system according to claim [[14]] 13, wherein each set of expandable arms comprises three expandable arms (figure 9).
As concerns claim 25, the combination discloses the system according to claim 13, wherein the receptacle comprises a shape corresponding to the shape of the autonomous robotic device (see Nice et al. at figure 3).
As concerns claim 26, Nice et al. discloses the system according to claim 13, wherein at least one of receptacle and WCT tool is configured for being opened and closed (via the lever 51 and trap 50).
As concerns claim 27, Nice et al. discloses the  system according to claim 13, wherein the receptacle comprises the autonomous robotic device between the sea surface and the sea bed by means of a support vessel and/or ROV (0029).
As concerns claim 28, Angle discloses the system according to claim 15, wherein the first end of the autonomous robotic device is the first end of the central body (figure 3).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nice et al., as modified, and further in view of US 2016/0047209 (Castillo et al.).
As concerns claim 17, the combination discloses the system according to claim [[14]] 13, but lacks to expressly disclose wherein each expandable arm is configured as an elastic body of the spring type. Castillo et al. discloses a device suitable for deployment in a wellbore wherein each expandable arm is configured as an elastic body of the spring type (see figure 5A at 86). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the arms as elastic bodies of the spring type to obtain the predictable result of facilitating the arms conforming to the diameter or variations in the diameter of the wellbore.
Claim(s) 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nice et al., as modified, and further in view of US 6,378,627 B1 (Tubel et al.).
As concerns claim 18, the combination discloses the  system according to claim [[14]] 13, but lacks to expressly disclose wherein each expandable arm comprises two elastic elements joined together at a central point. Tubel et al. discloses a tool suitable for deployment in a wellbore wherein each expandable arm comprises two elastic elements joined together at a central point (figure 3). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the arms in the claimed configuration to obtain the predictable result of selecting from known arrangements of expandable arms for use in wellbores as a matter of obvious design choice or to suit a particular application or downhole arrangement.
As concerns claim 19, Tubel et al. discloses the   system according to claim 18, wherein a sliding wheel is positioned at the central point (this is illustrated at figure 14, note that the reference also discloses that the position (angle) of the wheels can be adjusted to control the movements of the device).
As concerns claim 20, Tubel et al. discloses the  system according to claim 19, further comprising a support for the sliding wheel, and wherein the elastic elements are fixed to the support (figure 14). 
As concerns claim 21, the claimed limitations are merely variations that one of ordinary skill in the art would select from as a matter of obvious design choice.
As concerns claim 22, the combination discloses the system according to claim 19, wherein the sliding wheels are positioned to be inclined relative to an axis of motion of the autonomous robotic device, and wherein the inclined wheels are configured to produce a helicoidal or bi-helicoidal motion of the autonomous robotic device inside the subsea oil well (Tubel et al., at 20:60+).
As concerns claim 23, Tubel et al. discloses the  system according to any one of claim 22, wherein the inclined wheels are configured to produce a helicoidal or bi-helicoidalmotion of the autonomous robotic device inside the subsea oil well (20:60+).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679